Citation Nr: 0002436	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-05 626	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel




INTRODUCTION


The veteran served on active duty from October 1945 to 
February 1946, and from November 1950 to September 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1998 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fort Harrison, Montana, which denied 
the veteran's claim of service connection for residuals of 
frostbite to the hands and feet.


FINDINGS OF FACT

1.  The veteran served on active duty from October 1945 to 
February 1946, and from November 1950 to September 1952.

2.  On January 24, 2000, the Board was notified by the RO in 
Fort Harrison, Montana, that the veteran died on January [redacted], 
2000, due to metastatic small cell carcinoma.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).


ORDER

The appeal is dismissed.



		
      Gary L. Gick
	Member, Board of Veterans' Appeals

 



